FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

NATIVE VILLAGE OF KIVALINA;             
CITY OF KIVALINA,
               Plaintiffs-Appellants,
                 v.
EXXONMOBIL CORPORATION; BP
P.L.C.; BP AMERICA, INC.; BP
PRODUCTS NORTH AMERICA, INC.;
CHEVRON CORPORATION; CHEVRON
U.S.A., INC.; CONOCOPHILLIPS
COMPANY; ROYAL DUTCH SHELL
PLC; SHELL OIL COMPANY;                        No. 09-17490
PEABODY ENERGY CORPORATION;
THE AES CORPORATION; AMERICAN                   D.C. No.
                                            4:08-cv-01138-SBA
ELECTRIC POWER COMPANY, INC.;
AMERICAN ELECTRIC POWER                          OPINION
SERVICES CORPORATION; DUKE
ENERGY CORPORATION; DTE
ENERGY COMPANY; EDISON
INTERNATIONAL; MIDAMERICAN
ENERGY HOLDINGS COMPANY;
PINNACLE WEST CAPITAL
CORPORATION; THE SOUTHERN
COMPANY; DYNEGY HOLDINGS, INC.;
XCEL ENERGY, INC.; GENON
ENERGY, INC.,
              Defendants-Appellees.
                                        
       Appeal from the United States District Court
          for the Northern District of California
      Saundra B. Armstrong, District Judge, Presiding



                            11641
11642       NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL
                  Argued and Submitted
        November 28, 2011—San Francisco, California

                     Filed September 21, 2012

      Before: Sidney R. Thomas and Richard R. Clifton,
      Circuit Judges, and Philip M. Pro, District Judge.*

                    Opinion by Judge Thomas;
                    Concurrence by Judge Pro




   *The Honorable Philip M. Pro, District Judge for the U.S. District Court
for the District of Nevada, sitting by designation.
11644    NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL




                       COUNSEL

Matthew F. Pawa (argued), Law Offices of Matthew. F. Pawa
PC, Newton Centre, Massachusetts; Brent Newell, Center on
Race, Poverty and the Environment, San Francisco, Califor-
nia; Steve W. Berman, Babara Mahoney, Hagens Berman
Sobol Shapiro LLP, Seattle, Washington; Reed R. Kathrein,
Hagans Berman Sobol Shapiro LLP, Berkeley, California;
Gary E. Mason, Khushi Desai, The Mason Law Firm, Wash-
ington, D.C.; Heather Kendall-Miller, Native American
Rights Fund, Anchorage, Alaska; Dennis Reich, Reich & Bin-
stock, Houston, Texas; Christopher A. Seeger, Stephen A.
Weiss, James A. O’Brien, Seeger Weiss LLP, New York,
New York; Stephen D. Susman, H. Lee Godfrey, Eric J.
Mayer, Susman Godfrey LLP, Houston, Texas; Terrell W.
Oxford, Susman Godfrey LLP, Dallas, Texas; Marc M. Selt-
zer, Susman Godfrey, LLP, Los Angeles, California; Drew D.
Hansen, Susman Godfrey LLP, Seattle, Washington, for the
appellants-plaintiffs.

Jerome C. Roth, Scott W. Coyle, Munger, Tolles & Olson
LLP, San Francisco, California; Ronald L. Olson, Daniel P.
Collins, Munger, Tolles & Olson LLP, Los Angeles, Califor-
nia, for appellee-defendant Shell Oil Company.
         NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL    11645
Jonathan D. Hacker, O’Melveny & Myers LLP, Washington,
DC; John F. Daum, O’Melveny & Myers, Los Angeles, Cali-
fornia, for appellee-defendant ExxonMobil Corporation.

Andrew B. Clubok, Jeffrey Bossert Clark, Susan E. Engel,
Joseph Cascio, Kirkland & Ellis LLP, Washington, DC, for
appellee-defendant ConocoPhillips Company.

Robert Meaows, Tracie J. Renfroe, Jonathan L. Marsh, King
& Spalding LLP, Houston, Texas; Lisa Kobialka, King &
Spalding LLP, Redwood City, California, for appellees-
defendants Chevron Corporation and Chevron U.S.A., Inc.

Matthew Heartney, Arnold & Porter LLP, Los Angeles, Cali-
fornia; Philip Curtis, Arnold & Porter LLP, New York, New
York, for appellees-defendants BP America, Inc., and BP
Products North America, Inc.

Kevin P. O’Brien, Crowell & Morning LLP, San Francisco,
California; Kathleen Taylor Sooy, Scott L. Winkelman, Tracy
A. Roman, Crowell & Morning LLP, Washington, DC, for
appellee-defendant Peabody Energy Corporation.

William A. Norris, Rex Heinke, Richard K. Welsh, Akin
Gump Strauss Hauer & Feld LLP, Los Angeles, California;
Paul E. Gutermann, Akin Gump Strauss Hauer & Feld LLP,
Washington, DC, for appellee-defendant The AES Corpora-
tion.

Peter D. Keisler, David T. Buente, Jr., Quin M. Sorenson,
Sidley Austin LLP, Washington, DC; Samuel R. Miller, Sid-
ley Austin LLP, San Francisco, California, for defendants-
appellees American Electric Power Company; American
Electric Power Service Corporation; and Duke Energy Corpo-
ration.

Shawn Patrick Regan, Hunton & Williams LLP, New York,
New York; F. William Brownell, Normal W. Fichtorn, Alison
11646    NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL
D. Wood, Hunton & Williams LLP, Washington, D.C.;
Belynda B. Reck, Hunton & Williams LLP, Los Angeles,
California, for appellees-defendants DTE Energy Company;
Edison International; MidAmerican Energy Holdings Com-
pany; Pinnacle West Capital Corp; Southern Company.

Thomas A. Rector, Jones Day, San Francisco, California;
Thomas E. Fennell, Michael L. Rice, Jones Day, Dallas,
Texas; Kevin P. Holewinski, Jones Day, Washington, D.C.,
for appellee-defendant Xcel Energy, Inc.

Alexandra Walsh, Jeremy Levin, Baker Botts LLP, Washing-
ton, D.C., for appellee-defendant Dynergy Holdings, Inc;
Reliant Energy, Inc.

Richard O. Faulk, Gardere Wynne Sewell LLP, Houston,
Texas, for amici American Chemistry Council, Public Nui-
sance Fairness Coalition, American Coatings Association, and
Property Casualty Insurers Association of America.

Sean H. Donahue, Sean H. Donahue Law Office, Washington,
DC; Stephen F. Hinchman, West Bath, Maine, for amicus
Solar Industry.

Victor E. Schwartz, Phil Goldberg, Christopher E. Appel,
Shook, Hardy, & Bacon, LLP, Washington, DC; James A.
Henderson, Jr., Frank B. Ingersoll, Cornell Law School, Ith-
aca, New York, for amici National Association of Manufac-
turers, National Federation of Independent Small Business
Legal Center, and American Tort Reform Association.

Tristan L. Duncan, William F. Northrip, Shook, Hardy &
Bacon LLP, Kansas City, Missouri; Richard H. Fallon, Jr.
Cambridge, Massachusetts, for amicus Natso, Inc.

Ellen J. Gleberman, The Association of International Auto-
mobile Manufacturers, Inc., Arlington, Virginia; Raymond B.
Ludwiszewski, Charles H. Haake, Gibson, Dunn & Crutcher
           NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL              11647
LLP, Washington, D.C., for amicus The Association of Inter-
national Automobile Manufacturers.

Earl L. Hagstrom, Frederick D. Baker, Kelly Savage Day,
Sedgwick, Detert, Moran & Arnold LLP, San Francisco, Cali-
fornia, for amici Congressman Lamar Smith and Congress-
man F. James Sensenbrenner, Jr.

John C. Eastman, Center for Constitutional Jurisprudence,
Chapman University School of Law, Orange, California;
Anthony T. Caso, Law Office of Anthony T. Caso, Sacra-
mento, California, for amicus Center for Constitutional Juris-
prudence.

Daniel J. Popeo, Cory L. Andrews, Washington Legal Foun-
dation, Washington, D.C.; Douglas M. Halsey, David P.
Draigh, White & Case LLP, Miami, Florida, for amicus
Washington Legal Foundation.

R.S. Radford, Damien M. Schiff, Pacific Legal Foundation,
Sacramento, California, for amicus Pacific Legal Foundation.

Robin C. Conrad, Amar D. Sarwal, National Chamber Litiga-
tion Center, Washington, D.C.; Gregory G. Garre, Richard P.
Bress, Gabriel K. Bell, Latham & Watkins LLP, Washington,
DC, for amicus The Chamber of Commerce of the United
States of America.


                             OPINION

THOMAS, Circuit Judge:

   The Native Village of Kivalina and the City of Kivalina
(collectively “Kivalina”) appeal the district court’s dismissal
of their action for damages against multiple oil, energy, and
utility companies (collectively “Energy Producers”).1 Kivalina
  1
  Defendants are: (1) ExxonMobil Corporation; (2) BP P.L.C.; (3) BP
America, Inc.; (4) BP Products North America, Inc.; (5) Chevron Corpora-
11648      NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL
alleges that massive greenhouse gas emissions emitted by the
Energy Producers have resulted in global warming, which, in
turn, has severely eroded the land where the City of Kivalina
sits and threatens it with imminent destruction. Kivalina seeks
damages under a federal common law claim of public nui-
sance.

   The question before us is whether the Clean Air Act, and
the Environmental Protection Agency (“EPA”) action that the
Act authorizes, displaces Kivalina’s claims. We hold that it
does.

  I

   The City of Kivalina sits on the tip of a six-mile barrier reef
on the northwest coast of Alaska, approximately seventy
miles north of the Arctic Circle. The city, which was incorpo-
rated as a unified municipality under Alaska state law in
1969, has long been home to members of the Village of
Kivalina, a self-governing, federally recognized tribe of
Inupiat Native Alaskans. The City of Kivalina has a popula-
tion of approximately four hundred residents, ninety-seven
percent of whom are Alaska Natives.

   Kivalina’s survival has been threatened by erosion resulting
from wave action and sea storms for several decades. See City
of Kivalina, Alaska: Local Hazards Mitigation Plan, Resolu-
tion 07-11 (Nov. 9, 2007). The villagers of Kivalina depend
on the sea ice that forms on their coastline in the fall, winter,

tion; (6) Chevron U.S.A., Inc.; (7) Conocophillips Company; (8) Royal
Dutch Shell PLC; (9) Shell Oil Company; (10) Peabody Energy Corpora-
tion; (11) The AES Corporation; (12) American Electric Power Company,
Inc.; (13) American Electric Power Services Corporation; (14) Duke
Energy Corporation; (15) DTE Energy Company; (16) Edison Interna-
tional; (17) Midamerican Energy Holdings Company; (18) Pinnacle West
Capital Corporation; (19) The Southern Company; (20) Dynegy Holdings,
Inc.; (21) Xcel Energy, Inc.; (22) Genon Energy, Inc.
             NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL                   11649
and spring each year to shield them from powerful coastal
storms. But in recent years, the sea ice has formed later in the
year, attached later than usual, broken up earlier than
expected, and has been thinner and less extensive in nature.
As a result, Kivalina has been heavily impacted by storm
waves and surges that are destroying the land where it sits.
Massive erosion and the possibility of future storms threaten
buildings and critical infrastructure in the city with imminent
devastation. If the village is not relocated, it may soon cease
to exist.2

   Kivalina attributes the impending destruction of its land to
the effects of global warming, which it alleges results in part
from emissions of large quantities of greenhouse gases by the
Energy Producers. Kivalina describes global warming as
occurring through the build-up of carbon dioxide and methane
(commonly referred to as “greenhouse gases”) that trap atmo-
spheric heat and thereby increase the temperature of the
planet. As the planet heats, the oceans become less adept at
removing carbon dioxide from the atmosphere. The increase
in surface temperature also causes seawater to expand.
Finally, sea levels rise due to elevated temperatures on Earth,
which cause the melting of ice caps and glaciers. Kivalina
contends that these events are destroying its land by melting
the arctic sea ice that formerly protected the village from win-
ter storms.

   Kivalina filed this action against the Energy Producers,
both individually and collectively, in District Court for the
Northern District of California, alleging that the Energy Pro-
ducers, as substantial contributors to global warming, are
responsible for its injuries. Kivalina argued that the Energy
  2
   “[I]t is believed that the right combination of storm events could flood
the entire village at any time. . . . Remaining on the island . . . is no longer
a viable option for the community.” U.S. Gov’t Accountability Office,
GAO 04-142, Alaska Native Villages: Most Are Affected by Flooding and
Erosion, but Few Qualify for Federal Assistance 30, 32 (2003).
11650     NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL
Producers’ emissions of carbon dioxide and other greenhouse
gases, by contributing to global warming, constitute a sub-
stantial and unreasonable interference with public rights,
including the rights to use and enjoy public and private prop-
erty in Kivalina. Kivalina’s complaint also charged the
Energy Producers with acting in concert to create, contribute
to, and maintain global warming and with conspiring to mis-
lead the public about the science of global warming.

   The Energy Producers moved to dismiss the action for lack
of subject-matter jurisdiction, pursuant to Federal Rules of
Civil Procedure 12(b)(1) and 12(b)(6). Native Vill. of Kivalina
v. Exxonmobile Corp., 663 F. Supp. 2d 863, 868 (N.D. Cal.
2009). They argued that Kivalina’s allegations raise inher-
ently nonjusticiable political questions because to adjudicate
its claims, the court would have to determine the point at
which greenhouse gas emissions become excessive without
guidance from the political branches. They also asserted that
Kivalina lacked Article III standing to raise its claims because
Kivalina alleged no facts showing that its injuries are “fairly
traceable” to the actions of the Energy Producers.

   The district court held that the political question doctrine
precluded judicial consideration of Kivalina’s federal public
nuisance claim. Id. at 876-77. The court found that there was
insufficient guidance as to the principles or standards that
should be employed to resolve the claims at issue. Id. at 876.
The court also determined that resolution of Kivalina’s nui-
sance claim would require determining what would have been
an acceptable limit on the level of greenhouse gases emitted
by the Energy Producers and who should bear the cost of
global warming. Id. Both of these issues, the court concluded,
were matters more appropriately left for determination by the
executive or legislative branch in the first instance. Id. at 877.

  The district court also held that Kivalina lacked standing
under Article III to bring a public nuisance suit. Id. at 880-82.
The court found that Kivalina could not demonstrate either a
          NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL       11651
“substantial likelihood” that defendants’ conduct caused
plaintiff ’s injury nor that the “seed” of its injury could be
traced to any of the Energy Producers. Id. at 878-81. The
court also concluded that, given the remoteness of its injury
claim, Kivalina could not establish that it was within suffi-
cient geographic proximity to the Energy Producers’ alleged
“excessive” discharge of greenhouse cases to infer causation.
Id. at 881-82. The court declined to exercise supplemental
jurisdiction over the state law claims. Id. at 882-83.

   We review a district court’s dismissal for lack of subject-
matter jurisdiction de novo. Corrie v. Caterpillar, Inc., 503
F.3d 974, 979 (9th Cir. 2007). The dismissal may be affirmed
“on any basis fairly supported by the record.” Id. at 979. For
the purpose of such review, this Court “must accept as true
the factual allegations in the complaint.” Nurse v. United
States, 226 F.3d 996, 1000 (9th Cir. 2000); see also United
States v. Gaubert, 499 U.S. 315, 327 (1991).

                              II

                              A

   In contending that greenhouse gases released by the Energy
Producers cross state lines and thereby contribute to the
global warming that threatens the continued existence of its
village, Kivalina seeks to invoke the federal common law of
public nuisance. We begin, as the Supreme Court recently did
in American Electric Power Co., Inc. v. Connecticut (“AEP”),
131 S. Ct. 2527, 2535 (2011), by addressing first the threshold
questions of whether such a theory is viable under federal
common law in the first instance and, if so, whether any legis-
lative action has displaced it.

   Despite the announced extinction of federal general com-
mon law in Erie Railroad Co. v. Tompkins, 304 U.S. 64, 78
(1938), the Supreme Court has articulated a “keener under-
standing” of the actual contours of federal common law. AEP,
11652     NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL
131 S. Ct. at 2535. As Justice Ginsburg explained, “[t]he
‘new’ federal common law addresses ‘subjects within the
national legislative power where Congress has so directed’ or
where the basic scheme of the Constitution so demands.” Id.
(quoting Friendly, In Praise of Erie–And of the New Federal
Common Law, 39 N.Y.U. L. Rev 383, 408 n.119, 421-22
(1964)). Sometimes, Congress acts directly. For example,
Congress, in adopting the Employee Retirement Income
Security Act (“ERISA”), expected federal courts to develop
“a federal common law of rights and obligations under
ERISA-regulated plans.” Pilot Life Ins. Co. v. Dedeaux, 481
U.S. 41, 56 (1987). More often, federal common law develops
when courts must consider federal questions that are not
answered by statutes.

   [1] Post-Erie, federal common law includes the general
subject of environmental law and specifically includes ambi-
ent or interstate air and water pollution. AEP, 131 S. Ct. at
2535; see also Illinois v. City of Milwaukee (“Milwaukee I”),
406 U.S. 91, 103 (1972) (“When we deal with air and water
in their ambient or interstate aspects, there is a federal com-
mon law.”) (footnote omitted); Int’l Paper Co. v. Ouellette,
479 U.S. 481, 492 (1987) (“[T]he control of interstate pollu-
tion is primarily a matter of federal law.”).

   [2] Thus, federal common law can apply to transboundary
pollution suits. Most often, as in this case, those suits are
founded on a theory of public nuisance. Under federal com-
mon law, a public nuisance is defined as an “unreasonable
interference with a right common to the general public.”
Restatement (Second) of Torts § 821B(1) (1979). A success-
ful public nuisance claim generally requires proof that a
defendant’s activity unreasonably interfered with the use or
enjoyment of a public right and thereby caused the public-at-
large substantial and widespread harm. See Missouri v. Illi-
nois, 200 U.S. 496, 521 (1906) (stating that public nuisance
actions “should be of serious magnitude, clearly and fully
proved”); Connecticut v. Am. Elec. Power Co., Inc., 582 F.3d
          NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL         11653
309, 357 (2d Cir. 2009), rev’d 131 S. Ct. 2527 (2011) (“The
touchstone of a common law public nuisance action is that the
harm is widespread, unreasonably interfering with a right
common to the general public.”).

                                B

   [3] However, the right to assert a federal common law pub-
lic nuisance claim has limits. Claims can be brought under
federal common law for public nuisance only when the courts
are “compelled to consider federal questions which cannot be
answered from federal statutes alone.” City of Milwaukee v.
Illinois (“Milwaukee II”), 451 U.S. 304, 314 (1981) (citations
and internal quotations omitted). On the other hand, when
federal statutes directly answer the federal question, federal
common law does not provide a remedy because legislative
action has displaced the common law. Federal common law
is subject to the paramount authority of Congress. New Jersey
v. New York, 283 U.S. 336, 348 (1931).

   If Congress has addressed a federal issue by statute, then
there is no gap for federal common law to fill. Milwaukee II,
451 U.S. at 313-14. “Federal common law is used as a ‘neces-
sary expedient’ when Congress has not ‘spoken to a particular
issue.’ ” Cnty. of Oneida, N.Y. v. Oneida Indian Nation of
N.Y. State, 470 U.S. 226, 236-37 (1985) (quoting Milwaukee
II).

   “The test for whether congressional legislation excludes the
declaration of federal common law is simply whether the stat-
ute speak[s] directly to [the] question at issue.” AEP, 131 S.
Ct. at 2537 (alterations in original) (internal citation and quo-
tation marks omitted). Although plainly stated, application of
the test can prove complicated. The existence of laws gener-
ally applicable to the question is not sufficient; the applicabil-
ity of displacement is an issue-specific inquiry. For example,
in Milwaukee I, the Supreme Court considered multiple stat-
utes potentially affecting the federal question. 406 U.S. at
11654     NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL
101-03. Concluding that no statute directly addressed the
question, the Supreme Court held that the federal common
law public nuisance action had not been displaced in that
case. Id. at 107. The salient question is “whether Congress has
provided a sufficient legislative solution to the particular
[issue] to warrant a conclusion that [the] legislation has occu-
pied the field to the exclusion of federal common law.” Mich.
v. U.S. Army Corps of Eng’rs, 667 F.3d 765, 777 (7th Cir.
2011). Put more plainly, “how much congressional action is
enough?” Id.

                               C

   [4] We need not engage in that complex issue and fact-
specific analysis in this case, because we have direct Supreme
Court guidance. The Supreme Court has already determined
that Congress has directly addressed the issue of domestic
greenhouse gas emissions from stationary sources and has
therefore displaced federal common law. AEP, 131 S. Ct. at
2530, 2537.

   [5] In AEP, eight states, the city of New York, and three
private land trusts brought a public nuisance action against
“the five largest emitters of carbon dioxide in the United
States.” Id. at 2533-34. The AEP plaintiffs alleged that “de-
fendants’ carbon-dioxide emissions created a ‘substantial and
unreasonable interference with public rights,’ in violation of
the federal common law of interstate nuisance,” and sought
injunctive relief through a court-ordered imposition of emis-
sions caps. Id. at 2534. Concluding that the Clean Air Act
already “provides a means to seek limits on emissions of car-
bon dioxide from domestic power plants,” the Supreme Court
in AEP held “that the Clean Air Act and the EPA actions it
authorizes displace any federal common law right to seek
abatement” of such emissions. Id. at 2537-38.

  [6] This case presents the question in a slightly different
context. Kivalina does not seek abatement of emissions;
          NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL       11655
rather, Kivalina seeks damages for harm caused by past emis-
sions. However, the Supreme Court has instructed that the
type of remedy asserted is not relevant to the applicability of
the doctrine of displacement. In Exxon Shipping Co. v. Baker,
554 U.S. 471 (2008), Exxon asserted that the Clean Water Act
preempted the award of maritime punitive damages. Id. at
484. The Supreme Court disagreed, noting that it had “re-
jected similar attempts to sever remedies from their causes of
action.” Id. at 489 (citing Silkwood v. Kerr-McGee Corp., 464
U.S. 238, 255-56 (1993)). In Middlesex County Sewerage
Authority v. National Sea Clammers Ass’n., 453 U.S. 1, 4
(1981), the Supreme Court considered a public nuisance claim
of damage to fishing grounds caused by discharges and ocean
dumping of sewage. The Court held that the cause of action
was displaced, including the damage remedy. Id. at 21-22.
Thus, under current Supreme Court jurisprudence, if a cause
of action is displaced, displacement is extended to all reme-
dies.

   [7] Certainly, the lack of a federal remedy may be a factor
to be considered in determining whether Congress has dis-
placed federal common law. Milwaukee I, 406 U.S. at 103.
But if the federal common law cause of action has been dis-
placed by legislation, that means that “the field has been made
the subject of comprehensive legislation” by Congress. Mil-
waukee II, 451 U.S. at 314, 325. When Congress has acted to
occupy the entire field, that action displaces any previously
available federal common law action. Id. Under Exxon and
Middlesex, displacement of a federal common law right of
action means displacement of remedies. Thus, AEP extin-
guished Kivalina’s federal common law public nuisance dam-
age action, along with the federal common law public
nuisance abatement actions.

   The Supreme Court could, of course, modify the
Exxon/Middlesex approach to displacement, and will doubt-
less have the opportunity to do so. But those holdings are con-
sistent with the underlying theory of displacement and causes
11656     NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL
of action. Judicial power can afford no remedy unless a right
that is subject to that power is present. If a federal common
law cause of action has been extinguished by Congressional
displacement, it would be incongruous to allow it to be
revived in another form.

   The fact that the damage occurred before the EPA acted to
establish greenhouse gas standards does not alter the analysis.
The doctrine of displacement is an issue of separation of pow-
ers between the judicial and legislative branches, not the judi-
cial and executive branches. Michigan, 667 F.3d at 777.
When the Supreme Court concluded that Congress had acted
to empower the EPA to regulate greenhouse gas emissions,
Massachusetts v. EPA, 549 U.S. 497, 528-29 (2007), it was a
determination that Congress had “spoken directly” to the issue
by legislation. Congressional action, not executive action, is
the touchstone of displacement analysis. See AEP, 131 S. Ct.
at 2537.

   Nor does the Supreme Court’s displacement determination
pose retroactivity problems. The Supreme Court confronted
this theory in the Milwaukee cases, holding in Milwaukee II
that amendments to the Clean Water Act, passed after the
decision in Milwaukee I, displaced the previously recognized
common law nuisance claim because Congress had now “oc-
cupied the field through the establishment of a comprehensive
regulatory program supervised by an expert administrative
agency.” Milwaukee II, 451 U.S. at 316. “[W]hen Congress
addresses a question previously governed by a decision rested
on federal common law the need for such an unusual exercise
of lawmaking by federal courts disappears.” Id. at 314.
Kivalina concedes that its civil conspiracy claim is dependent
upon the success of the substantive claim, so it falls as well.

                              III

 [8] In sum, the Supreme Court has held that federal com-
mon law addressing domestic greenhouse gas emissions has
          NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL        11657
been displaced by Congressional action. That determination
displaces federal common law public nuisance actions seek-
ing damages, as well as those actions seeking injunctive
relief. The civil conspiracy claim falls with the substantive
claim. Therefore, we affirm the judgment of the district court.
We need not, and do not, reach any other issue urged by the
parties.

   Our conclusion obviously does not aid Kivalina, which
itself is being displaced by the rising sea. But the solution to
Kivalina’s dire circumstance must rest in the hands of the leg-
islative and executive branches of our government, not the
federal common law.

  AFFIRMED.



PRO, District Judge, concurring:

   The Native Village of Kivalina and the City of Kivalina
(together “Kivalina”) appeal the district court’s dismissal of
their federal common law public nuisance claim for damages
against Appellees, who are oil, energy, and utility companies.
In support of their federal common law nuisance claim,
Kivalina alleges Appellees emit massive amounts of green-
house gases that contribute to global warming which, in turn,
has severely eroded the land where the City of Kivalina sits
and threatens it with imminent destruction. Kivalina also
brought conspiracy and concert of action claims which are
dependent on their federal common law nuisance claim. Addi-
tionally, Kivalina brought a state law nuisance claim in the
alternative to their federal common law claim. The district
court dismissed the state law nuisance claim without prejudice
to refiling in state court, and no one appeals that decision.
Consequently, the question before us is whether Kivalina
states a viable federal common law public nuisance claim for
damages.
11658     NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL
   The majority opinion holds that the Clean Air Act (“CAA”)
and the Environmental Protection Agency (“EPA”) action the
Act authorizes displace Kivalina’s claims. I write separately
to address what I view as tension in Supreme Court authority
on whether displacement of a claim for injunctive relief nec-
essarily calls for displacement of a damages claim, and to
more fully explain why I concur in the majority opinion’s ulti-
mate conclusion. I also write separately to express my view
that Kivalina lacks standing.

                               I.

                              A.

   “[F]ederal common law addresses subjects within national
legislative power where Congress has so directed or where the
basic scheme of the Constitution so demands.” Am. Elec.
Power Co., Inc. v. Connecticut (“AEP”), 131 S. Ct. 2527,
2535 (2011) (internal quotation marks and citation omitted).
Among the subjects which may call for application of federal
common law is environmental protection, particularly issues
involving “air and water in their ambient or interstate
aspects.” Id. (citation omitted).

   However, once Congress addresses a question previously
answered by resort to federal common law, the federal com-
mon law is displaced. Id. at 2537. A federal statute displaces
federal common law whenever a “legislative scheme [speaks]
directly to a question.” City of Milwaukee v. Illinois
(“Milwaukee II”), 451 U.S. 304, 315 (1981). To determine
whether a legislative enactment directly speaks to the question
at issue, the reviewing court must “assess[ ] the scope of the
legislation and whether the scheme established by Congress
addresses the problem formerly governed by federal common
law.” Id. at 315 n.8. This analysis begins with the assumption
that Congress, not the federal courts, sets out the “appropriate
standards to be applied as a matter of federal law.” Id. at 317.
          NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL         11659
    The law of federal displacement is easily stated, but best
understood by examination of its application through a series
of Supreme Court cases beginning with Illinois v. City of Mil-
waukee (“Milwaukee I”), 406 U.S. 91 (1972). In Milwaukee
I, the State of Illinois brought a federal common law nuisance
abatement suit under the Supreme Court’s original jurisdic-
tion against four cities and two sewage commissions located
in Wisconsin, alleging the defendants were polluting Lake
Michigan. 406 U.S. at 93. After determining it had jurisdic-
tion over the action, the Supreme Court evaluated federal stat-
utory law governing interstate water pollution. Id. at 101-03.
Specifically, the Supreme Court noted that the Rivers and
Harbors Act of March 3, 1899 granted the Army Corps of
Engineers some power to oversee industrial pollution, the
Federal Water Pollution Control Act “tighten[ed] control over
discharges into navigable waters so as not to lower applicable
water quality standards,” the National Environmental Policy
Act of 1969 directed federal governmental agencies to evalu-
ate environmental issues in agency decision making, and the
Fish and Wildlife Act of 1956 and Fish and Wildlife Coordi-
nation Act reflected Congress’s “increasing concern with the
quality of the aquatic environment as it affects the conserva-
tion and safeguarding of fish and wildlife resources.” Id. at
101-02.

   The Supreme Court gave special attention to the Federal
Water Pollution Control Act (“FWPCA”), which provided
that while the primary responsibility for preventing and con-
trolling water pollution lay with the States, “federal, not state,
law . . . in the end controls the pollution of interstate or navi-
gable waters.” Id. at 102. The FWPCA included procedures
for abatement of pollution if a State failed to act, including a
potential suit by the Attorney General. Id. at 102-03. The
Supreme Court nevertheless found that none of the identified
enactments displaced Illinois’s federal common law public
nuisance claim, in part because the FWPCA specifically pro-
vided that there was no intent to displace state or interstate
actions to abate water pollution with federal enforcement
11660      NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL
actions. Id. at 104. The Supreme Court nevertheless declined
to hear the case in its original jurisdiction, instead directing
Illinois to bring the action in federal district court. Id. at 108.

   In Milwaukee I, the Supreme Court acknowledged that “[i]t
may happen that new federal laws and new federal regulations
may in time pre-empt the field of federal common law of nui-
sance.” Id. at 107. This prediction was realized in Milwaukee
II. Following the Supreme Court’s suggestion in Milwaukee
I, Illinois re-filed its federal common law nuisance abatement
suit in federal district court. Milwaukee II, 451 U.S. at 310.
Congress thereafter enacted the Federal Water Pollution Con-
trol Act Amendments of 1972, also known as the Clean Water
Act (“CWA”). Id. Under the amendments, it was “illegal for
anyone to discharge pollutants into the Nation’s waters except
pursuant to a permit.” Id. at 310-11 (citing 33 U.S.C. §§ 1311,
1342). The EPA was charged with administering the Act, and
to the extent the EPA set effluent limitations on any particular
pollutant, those limitations were incorporated into any permit.
Id. at 311. The defendants operated their sewer systems under
permits obtained from the Wisconsin state agency which was
granted permitting authority under EPA’s supervision. Id. The
defendants did not “fully comply” with their permits’ require-
ments, however, and the state permitting agency brought an
enforcement action in state court. Id. The state court entered
a judgment setting effluent limitations and requiring construc-
tion of sewage overflow controls. Id.

   In the meantime, the State of Illinois continued to pursue
its federal common law nuisance abatement action in federal
court. Id. Illinois won at the trial level, and obtained injunc-
tive relief ordering construction of facilities to eliminate
sewer overflows and to achieve specified limits on effluents.
Id. “Both the aspects of the decision concerning overflows
and concerning effluent limitations . . . went considerably
beyond the terms of [the defendants’] previously issued per-
mits and the enforcement order of the state court.” Id. at 312.
          NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL        11661
   On appeal, the Supreme Court held that the CWA displaced
Illinois’s federal common law public nuisance abatement
action because Congress had “occupied the field through the
establishment of a comprehensive regulatory program super-
vised by an expert administrative agency.” Id. at 317. Specifi-
cally, the Supreme Court found the CWA established “an all-
encompassing program of water pollution regulation. Every
point source discharge is prohibited unless covered by a per-
mit, which directly subjects the discharger to the administra-
tive apparatus established by Congress to achieve its goals.”
Id. at 318 (footnote omitted). This comprehensive treatment
of water pollution left “no room for courts to attempt to
improve on that program with federal common law.” Id. at
319.

   The Supreme Court did not rely only on the comprehensive
nature of the regulatory scheme. It evaluated the particular
nuisance abatement claims brought by Illinois to determine
whether Congress spoke directly to the particular question at
issue. With respect to the requested relief for effluent limita-
tions, the Supreme Court noted that the EPA had set effluent
limitations and that the defendants’ permits incorporated
those limitations. Id. at 319-20. Consequently, there was “no
question” that Congress had addressed the problem of effluent
limitations and therefore there was “no basis for a federal
court to impose more stringent limitations than those imposed
under the regulatory regime by reference to federal common
law.” Id. at 320. The Court reached a similar conclusion with
respect to the requested relief for construction of controls for
overflows because overflows were nothing more than point
source discharges fully covered by the permitting process
under the Act. Id. at 320-21. Accordingly, there was “no
‘interstice’ here to be filled by federal common law.” Id. at
323. Moreover, the Supreme Court noted that one reason fed-
eral common law was needed in Milwaukee I was the lack of
forum for Illinois to protect its rights, but this problem had
been resolved through the CWA’s scheme, which allowed
11662     NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL
affected States the opportunity to participate in the permitting
process. Id. at 325-26.

  Finally, the Supreme Court rejected the argument that lan-
guage in the CWA’s citizen-suit provision preserved a federal
common law remedy. Id. at 328-29. Subsection 505(e) of the
CWA provided:

    Nothing in this section shall restrict any right which
    any person (or class of persons) may have under any
    statute or common law to seek enforcement of any
    effluent standard or limitation or to seek any other
    relief (including relief against the Administrator or a
    State agency).

Id. at 328 (emphasis omitted). The Supreme Court concluded
this did not preserve the federal common law nuisance abate-
ment claim because the language meant only that the specific
subsection providing for a citizen suit does not revoke other
remedies, but it did not mean that “the Act as a whole does
not supplant formerly available federal common-law actions.”
Id. at 328-29.

   Neither Milwaukee I nor Milwaukee II involved damages
claims. Both were for abatement of a nuisance and sought
injunctive relief. However, the dissent in Milwaukee II argued
that legislative history indicated Congress did not intend for
the CWA to preclude actions for damages even if the alleged
polluter was in compliance with regulatory standards under
the Act. Id. at 343, 346 n.21.

  The majority in Milwaukee II did not comment on the
availability of a federal common law nuisance claim for dam-
ages under the CWA until it decided Middlesex County Sew-
erage Authority v. National Sea Clammers Association, 453
U.S. 1 (1981), approximately two months later. In Middlesex,
an organization whose members harvested fish and an indi-
vidual member of that organization brought suit in federal dis-
          NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL        11663
trict court against various governmental agencies and officials
in New York, New Jersey, and the United States Government.
453 U.S. at 4. The plaintiffs alleged that waste materials were
being discharged into interstate waterways which were pollut-
ing the Atlantic Ocean, resulting in a massive algae growth
which negatively affected fishing and related industries in the
Atlantic. Id. at 4-5. The plaintiffs brought statutory claims
under the FWPCA, the Marine Protection, Research, and
Sanctuaries Act of 1972 (“MPRSA”), the National Environ-
mental Policy Act of 1969, state law environmental statutes,
and the Federal Tort Claims Act. Id. at 5 n.6. The plaintiffs
also brought claims under various provisions of the United
States Constitution, federal common law, and state tort law.
Id. The plaintiffs sought injunctive relief, declaratory relief,
compensatory damages, and punitive damages. Id. at 5.

   The Supreme Court held that it need not decide whether
private parties such as the plaintiffs in Middlesex could bring
a federal common law nuisance claim for damages because
the FWPCA displaced the federal common law of nuisance in
the area of water pollution as the Court held in Milwaukee II,
and the MPRSA likewise displaced federal common law with
respect to ocean dumping. Id. at 21-22. The dissent in Middle-
sex noted the apparent conflict between this result and legisla-
tive history which suggested that Congress intended that a
common law action for damages caused by pollution would
not be barred even where the defendant had complied with the
FWPCA’s requirements. Id. at 31 & n.15. Middlesex thus
holds that where a federal common law nuisance claim for
injunctive relief is displaced, a federal common law nuisance
claim for damages claim likewise is displaced.

   However, the Supreme Court’s ruling in Exxon Shipping
Co. v. Baker, 554 U.S. 471 (2008), appears to be a departure
from Middlesex. In Exxon, various classes of plaintiffs
brought federal maritime common law claims seeking com-
pensatory damages for injuries arising out of the Exxon
Valdez oil tanker spill off the Alaskan coast. 554 U.S. at 475-
11664     NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL
76, 479. Additionally, a subclass of plaintiffs sought punitive
damages under federal maritime common law. Id. at 479. The
defendants stipulated to negligence and liability for compen-
satory damages. Id. However, the parties disputed whether the
defendants were liable for punitive damages. Id. at 479-80. A
jury found the defendants liable for $5 billion in punitive
damages. Id. at 481.

   On appeal, the Supreme Court considered whether the
CWA displaced the availability of punitive damages under
federal maritime common law. Id. at 488-89. The Supreme
Court rejected the defendants’ argument that the CWA’s pen-
alties for water pollution preempted common law punitive
damages remedies available under maritime law. Id. Title 33
U.S.C. § 1321(o) specifically preserved damages claims
“under any provision of law” for anyone harmed by a dis-
charge of oil or other hazardous substance as against any
owner or operator of a vessel, although it did not specify the
source of law for any such damages claim, federal or state. Id.
at 488. The Supreme Court rejected the argument that “any
tort action predicated on an oil spill is preempted unless
§ 1321 expressly preserves it”—a position which the defen-
dants did not attempt to defend—because the Court found it
“too hard to conclude that a statute expressly geared to pro-
tecting ‘water,’ ‘shorelines,’ and ‘natural resources’ was
intended to eliminate sub silentio oil companies’ common law
duties to refrain from injuring the bodies and livelihoods of
private individuals.” Id. at 488-89.

   The Court also rejected the defendants’ argument that
although the CWA did not displace compensatory damages,
it displaced punitive damages for economic loss. Id. The
Supreme Court stated that “nothing in the statutory text points
to fragmenting the recovery scheme this way, and we have
rejected similar attempts to sever remedies from their causes
of action.” Id. at 489 (citing Silkwood v. Kerr–McGee Corp.,
464 U.S. 238, 255-56 (1984)). The Supreme Court saw “no
clear indication of congressional intent to occupy the entire
           NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL         11665
field of pollution remedies,” and allowing punitive damages
for private harms would not have “any frustrating effect on
the CWA remedial scheme, which would point to preemp-
tion.” Id.

   In reaching this conclusion, the Supreme Court specifically
distinguished Middlesex and Milwaukee II on the basis that
the plaintiffs’ common law nuisance claims in those two cases
“amounted to arguments for effluent-discharge standards dif-
ferent from those provided by the CWA. Here, [the plain-
tiffs’] private claims for economic injury do not threaten
similar interference with federal regulatory goals with respect
to ‘water,’ ‘shorelines,’ or ‘natural resources.’ ” Id. at 489 n.7.

   While Exxon stated that the Court has rejected “attempts to
sever remedies from their causes of action,” id. at 489, Exxon
made this pronouncement in the context of examining
whether one form of damages ought to be severed from
another form of damages without any statutory textual basis
for doing so. The Exxon Court was not evaluating whether a
claim for damages is of a different character than a claim for
injunctive relief. In fact, the case upon which Exxon relied for
that statement, Silkwood, likewise disapproved of an attempt
to sever compensatory and punitive damages, but its overall
holding suggests that severing rights and remedies is appro-
priate as between damages and injunctive relief in some cir-
cumstances.

   Silkwood involved state common law tort claims brought
by the estate of a woman injured by nuclear contamination
from a nuclear plant at which she worked. 464 U.S. at 243.
The jury awarded compensatory and punitive damages,
despite evidence that the plant operator complied with most
federal regulations governing nuclear safety at the plant. Id.
at 244-45. The defendant plant operator argued that its com-
pliance with the federal regulations precluded an award of
punitive damages. Id. at 245. The Supreme Court rejected that
argument, concluding that although Congress granted a fed-
11666       NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL
eral entity, the Nuclear Regulatory Commission, exclusive
authority to regulate safety matters at nuclear power plants,
and thus states could not enjoin nuclear power plants from
operating for failure to comply with state safety standards,
Congress nevertheless intended to allow damages awards
under state law. Id. at 250-51, 256. Indeed, the Supreme Court
concluded that congressional silence on the matter of damages
claims, and its failure to provide a federal remedy for injured
persons, made it “difficult to believe that Congress would,
without comment, remove all means of judicial recourse for
those injured by illegal conduct.” Id. at 251.

   Silkwood dealt with federal preemption of state law claims,
and thus is not directly applicable to a federal displacement
analysis. See Milwaukee II, 451 U.S. at 316-17. However, to
the extent Exxon cited it in support of the proposition that
compensatory and punitive damages generally are not severed
absent a statutory basis to do so, that is all the weight Silk-
wood can bear. Under Silkwood, a state law claim for injunc-
tive relief would be preempted by federal law because safety
regulation at nuclear facilities is a matter exclusively within
federal authority, while a state law damages claim neverthe-
less would not be preempted. Consequently, Silkwood sup-
ports the conclusion that the right and the remedy may indeed
be severed when the particular claim at issue seeks injunctive
relief versus damages.1
  1
    It is not inexorably the rule that the unavailability of one remedy neces-
sarily precludes the availability of another remedy arising out of the same
asserted right or injury. See, e.g., Cipollone v. Liggett Group, Inc., 505
U.S. 504, 518-19 (1992) (holding that while state law warning or labeling
requirements were preempted by federal tobacco labeling laws, (and thus
a state law action for injunctive relief requiring any such labeling would
be preempted), state law damages claims based on smoking-related inju-
ries were not preempted); Ex Parte Young, 209 U.S. 123 (1908) (permit-
ting a suit in federal court to prospectively enjoin a state official acting in
his official capacity even though a similar claim for damages could not be
brought in federal court due to the Eleventh Amendment).
          NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL         11667
                               B.

   Against this backdrop of cases under the CWA, the
Supreme Court in recent years has addressed the applicability
of the CAA to greenhouse gases and whether the CAA dis-
places federal common law. In Massachusetts v. EPA, the
Supreme Court evaluated a claim by several states, local gov-
ernments, and private entities that the EPA had abdicated its
responsibility under the CAA to regulate the emissions of
greenhouse gases from motor vehicles. 549 U.S. 497, 505,
510, 514 (2007). The Supreme Court held that greenhouse
gases fell within the CAA’s definition of “air pollutant” under
42 U.S.C. § 7602(g), and the EPA therefore has the statutory
authority to regulate the emission of greenhouse gases from
new motor vehicles. Id. at 532.

   The Supreme Court subsequently evaluated whether the
CAA displaced federal common law nuisance abatement
claims based on greenhouse gas emissions in AEP. In AEP,
several States, a city, and three private land trusts brought fed-
eral common law nuisance abatement claims against four pri-
vate power companies and the federal Tennessee Valley
Authority. 131 S. Ct. at 2532. The AEP plaintiffs sought
injunctive relief in the form of emissions caps on the five
defendants, whom the complaints identified as the five largest
carbon dioxide emitters in the United States. Id. at 2534. The
Supreme Court held that the CAA “and the EPA actions it
authorizes displace any federal common law right to seek
abatement of carbon-dioxide emissions from fossil-fuel fired
power plants.” Id. at 2537. The Supreme Court noted that
greenhouse gases were air pollutants subject to EPA regula-
tion after Massachusetts, and the CAA “speaks directly” to
carbon dioxide emissions from stationary sources such as the
AEP defendants’ plants. Id.

  To reach this conclusion, the Supreme Court analyzed the
scope of the CAA with respect to regulation of stationary
sources:
11668     NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL
    Section 111 of the Act directs the EPA Administra-
    tor to list “categories of stationary sources” that “in
    [her] judgment . . . caus[e], or contribut[e] signifi-
    cantly to, air pollution which may reasonably be
    anticipated to endanger public health or welfare.”
    [42 U.S.C.] § 7411(b)(1)(A). Once EPA lists a cate-
    gory, the agency must establish standards of perfor-
    mance for emission of pollutants from new or
    modified       sources     within     that    category.
    § 7411(b)(1)(B); see also § 7411(a)(2). And, most
    relevant here, § 7411(d) then requires regulation of
    existing sources within the same category. For exist-
    ing sources, EPA issues emissions guidelines, see 40
    C.F.R. § 60.22, .23 (2009); in compliance with those
    guidelines and subject to federal oversight, the States
    then issue performance standards for stationary
    sources within their jurisdiction, § 7411(d)(1).

Id. at 2537-38 (footnote omitted). The Supreme Court also
evaluated the enforcement mechanisms of emission standards
in the CAA, including enforcement by States, by the EPA,
and a citizen-suit provision pursuant to which “any person”
may enforce emission standards in federal court. Id. at 2538
(citing 42 U.S.C. § 7604(a)). Additionally, States and private
parties may petition the EPA to set an emission standard if
EPA has not done so. Id. (citing 42 U.S.C. § 7607(b)). The
Supreme Court concluded that the CAA “thus provides a
means to seek limits on emissions of carbon dioxide from
domestic power plants—the same relief the plaintiffs seek by
invoking federal common law.” Id.

   The Supreme Court concluded the AEP plaintiffs’ federal
common law nuisance abatement claim therefore was dis-
placed, even though EPA had not yet set emission standards
for carbon dioxide: “The critical point is that Congress dele-
gated to EPA the decision whether and how to regulate
carbon-dioxide emissions from power plants; the delegation is
what displaces federal common law.” Id. The EPA’s decision
          NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL        11669
whether to regulate was itself subject to judicial review, but
Congress through the CAA entrusted the “complex balanc-
ing” involved in assessing the appropriate amount of regula-
tion of greenhouse gases to the EPA in the first instance, not
the federal courts. Id. at 2539 (citing 42 U.S.C. §§ 7411(a),
(b), (c)(1), (d), (j)(1)(A)). Congress designated EPA to
address these competing concerns because an “expert agency
is surely better equipped to do the job than individual district
judges issuing ad hoc, case-by-case injunctions.” Id. at 2539.
Allowing federal judges to “set limits on greenhouse gas
emissions in face of a law empowering EPA to set the same
limits,” would upset the scheme Congress set forth in the
CAA. Id. at 2540.

                              C.

   Under AEP, federal common law nuisance abatement
claims are displaced by the CAA. And under Middlesex, if
federal common law nuisance abatement claims are displaced,
so are federal common law nuisance damages claims.

   While Exxon suggests a different result, Exxon appears to
depart from Milwaukee II and Middlesex. Exxon concluded
that the savings clause in 33 U.S.C. § 1321(o) preserved fed-
eral maritime common law damages claims despite Con-
gress’s provision of other federal remedies in § 1321. Exxon,
554 U.S. at 488-89. The savings clause in section 1321(o)(1)
provides:

    Nothing in this section shall affect or modify in any
    way the obligations of any owner or operator of any
    vessel, or of any owner or operator of any onshore
    facility or offshore facility to any person or agency
    under any provision of law for damages to any pub-
    licly owned or privately owned property resulting
    from a discharge of any oil or hazardous substance
    or from the removal of any such oil or hazardous
    substance.
11670     NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL
Section 1321(o)(1) is similar to the citizen suit provision in
the CWA, which provides that “[n]othing in this section shall
restrict any right which any person (or class of persons) may
have under any statute or common law to seek enforcement
of any effluent standard or limitation to seek any other relief
. . . .” 33 U.S.C. § 1365(e). Milwaukee II concluded this lan-
guage did not preserve federal common law nuisance claims:

    The subsection is common language accompanying
    citizen-suit provisions and we think that it means
    only that the provision of such suit does not revoke
    other remedies. It most assuredly cannot be read to
    mean that the Act as a whole does not supplant for-
    merly available federal common-law actions but
    only that the particular section authorizing citizen
    suits does not do so.
451 U.S. at 328-29. Section 1321(o) did not specify that it
was preserving federal maritime common law damages claims
in the face of a federal enactment on the subject of federal
remedies for oil spills any more than § 1365(e) stated it was
preserving federal common law nuisance claims in the face of
the CWA. Exxon’s interpretation of this clause appears to be
at odds with Milwaukee II.

   Exxon also seems to stray from Middlesex. Exxon’s reason-
ing for distinguishing Middlesex on the basis of the requested
remedy is not entirely clear. Exxon either failed to acknowl-
edge that the Middlesex plaintiffs sought damages as well as
injunctive relief, or it concluded that the amount of damages
requested in Middlesex effectively would have enjoined the
defendants from engaging in ocean dumping, essentially set-
ting a different effluent standard.

   Exxon’s departure from Milwaukee II and Middlesex may
be explained by the fact that the defendants in Exxon appar-
ently did not argue that the federal maritime common law
claim was displaced in its entirety and conceded liability and
          NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL        11671
compensatory damages. Another explanation may be that the
Exxon Court viewed § 1321 as not so comprehensive as to
displace federal maritime common law negligence claims for
damages, unlike the CWA provisions the Milwaukee II Court
found displaced federal common law nuisance claims.

   Regardless of Exxon’s effect on the viability of federal
maritime common law negligence claims for damages under
§ 1321, Milwaukee II, Middlesex, AEP, and the comprehen-
sive nature of the CAA lead to the conclusion that Kivalina’s
federal common law nuisance claim for damages in this case
is displaced. Congress has spoken directly to the question of
what remedies are available under federal law for air pollu-
tion. The CAA sets forth a comprehensive regulatory scheme
committed to an expert agency, coupled with a variety of
enforcement mechanisms, including enforcement by States,
the EPA, and private parties. Consequently, the lack of a fed-
eral damages remedy is not indicative of a gap which federal
common law must fill. Congress could have included a fed-
eral damages cause of action in the CAA, and it may add one
at any time, but thus far it has opted not to do so. By supply-
ing a federal remedy Congress chose not to provide, this
Court would not be “filling a gap,” it would be “providing a
different regulatory scheme” than the one chosen by Con-
gress. Milwaukee II, 451 U.S. at 324 n.18.

   Displacement of the federal common law does not leave
those injured by air pollution without a remedy. Once federal
common law is displaced, state nuisance law becomes an
available option to the extent it is not preempted by federal
law. AEP, 131 S. Ct. at 2540 (“In light of our holding that the
Clean Air Act displaces federal common law, the availability
vel non of a state lawsuit depends, inter alia, on the preemp-
tive effect of the federal Act.”). The district court below dis-
missed Kivalina’s state law nuisance claim without prejudice
to refiling it in state court, and Kivalina may pursue whatever
remedies it may have under state law to the extent their claims
are not preempted.
11672     NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL
   I therefore concur in the majority opinion that the CAA and
the EPA action the Act authorizes displace Kivalina’s claims.
Because Kivalina’s federal common law nuisance damages
claim is displaced, the Court need not address the open ques-
tion of whether Kivalina is the type of party that can bring a
federal common law nuisance claim. See AEP, 131 S. Ct. at
2536-37 (noting that the Supreme Court had “not yet decided
whether private citizens . . . may invoke the federal common
law of nuisance to abate out-of-state pollution,” but conclud-
ing the question was “academic” because the plaintiffs’ fed-
eral common law nuisance claim was displaced by the CAA).

                              II.

   The district court found Kivalina lacked standing. Standing
is a jurisdictional issue deriving from the “case or controver-
sy” requirement of Article III of the United States Constitu-
tion. Cole v. Oroville Union High Sch. Dist., 228 F.3d 1092,
1098 (9th Cir. 2000). Standing depends on “whether a party
has a sufficient stake in an otherwise justiciable controversy
to obtain judicial resolution of that controversy, and serves to
ensure that legal questions presented to the court will be
resolved in a concrete factual context conducive to a realistic
appreciation of the consequences of judicial action.” Hall v.
Norton, 266 F.3d 969, 975 (9th Cir. 2001) (quotations, alter-
ations, and internal citation omitted).

   The party invoking federal jurisdiction bears the burden of
establishing standing. Lujan v. Defenders of Wildlife, 504
U.S. 555, 561 (1992). The nature of that burden depends on
the stage of the litigation. Am. Fed’n of Gov’t Emps. Local 1
v. Stone, 502 F.3d 1027, 1032 (9th Cir. 2007). A plaintiff
must support each element of the standing inquiry “in the
same way as any other matter on which the plaintiff bears the
burden of proof, i.e., with the manner and degree of evidence
required at the successive stages of the litigation.” Lujan, 504
U.S. at 561. Consequently, at the dismissal stage, the Court
accepts as true all factual allegations in the complaint and
          NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL         11673
draws all reasonable inferences therefrom in the nonmoving
party’s favor. Ass’n for L.A. Deputy Sheriffs v. Cnty. of L.A.,
648 F.3d 986, 991 (9th Cir. 2011). A complaint’s “general
factual allegations of injury resulting from the defendant’s
conduct may suffice, for on a motion to dismiss we presume
that general allegations embrace those specific facts that are
necessary to support the claim.” Jewel v. Nat’l Sec. Agency,
673 F.3d 902, 907 (9th Cir. 2011) (alteration, citation, and
internal quotation marks omitted). However, the complaint
must allege sufficient facts plausibly establishing each ele-
ment of the standing inquiry. Bell Atl. Corp. v. Twombly, 550
U.S. 544, 556 (2007); Lujan, 504 U.S. at 561; Barnum Timber
Co. v. EPA, 633 F.3d 894, 899 (9th Cir. 2011).

   To establish standing under Article III of the Constitution,
a plaintiff must show “(1) injury in fact; (2) causation; and (3)
likelihood that the injury will be redressed by a favorable
decision.” Am. Civil Liberties Union of Nev. v. Lomax, 471
F.3d 1010, 1015 (9th Cir. 2006). Specifically with respect to
causation, the plaintiff must demonstrate that its injury is
“fairly . . . trace[able] to the challenged action of the defen-
dant, and not . . . th[e] result [of] the independent action of
some third party not before the court.” Pritikin v. Dep’t of
Energy, 254 F.3d 791, 797 (9th Cir. 2001) (alterations in orig-
inal) (citation omitted). The “line of causation” between the
defendant’s action and the plaintiff ’s harm must be “more
than ‘attenuated.’ ” Maya v. Centex Corp., 658 F.3d 1060,
1070 (9th Cir. 2011) (quoting Allen v. Wright, 468 U.S. 737,
757 (1984)). However, a “causal chain does not fail simply
because it has several ‘links,’ provided those links are ‘not
hypothetical or tenuous’ and remain ‘plausib[le].’ ” Id. (quot-
ing Nat’l Audubon Soc., Inc. v. Davis, 307 F.3d 835, 849 (9th
Cir. 2002)). But where the causal chain “involves numerous
third parties whose independent decisions collectively have a
significant effect on plaintiffs’ injuries, . . . the causal chain
[is] too weak to support standing at the pleading stage.” Id.
(citations and internal quotation marks omitted).
11674      NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL
   Kivalina alleges that it is located at the tip of a barrier reef,
and that global warming has harmed Kivalina because sea ice
which used to protect Kivalina from coastal storms, waves,
and surges now forms later in the year, attaches to the coast
later, breaks up earlier, and is less extensive. Kivalina thus is
more exposed to storm waves and surges which are eroding
the land upon which Kivalina sits to such an extent that
Kivalina must relocate. According to the Complaint, Appel-
lees are various oil, energy, and utility companies who annu-
ally emit millions of tons of greenhouse gases, and whom
Kivalina thus identifies as “substantial contributors” to global
warming.

  Kivalina’s Complaint describes global warming as follows:

    Energy from the sun heats the Earth, which re-
    radiates the energy to space. Carbon dioxide and
    other greenhouse gases absorb some of the outgoing
    infrared energy, raising the temperature of the
    Earth’s atmosphere. Carbon dioxide is by far the
    most significant greenhouse gas emitted by human
    activity. . . . A large fraction of carbon dioxide emis-
    sions persist in the atmosphere for several centuries,
    and thus have a lasting effect on climate. Atmo-
    spheric concentrations of carbon dioxide and other
    greenhouse gases continue to increase as each year’s
    emissions are added to those that came before. Car-
    bon dioxide levels in the atmosphere have increased
    by 35 percent since the dawn of the industrial revo-
    lution in the 18th century, and more than one-third
    of the increase has occurred since 1980. . . . Pro-
    cesses on land and in the oceans that remove carbon
    dioxide from the atmosphere are unable to keep pace
    with these emissions. As a result, the natural carbon
    cycle is out of balance and carbon dioxide levels in
    the atmosphere are increasing every year. . . . The
    global linear warming trend over the last 50 years is
    twice that of the previous 50 years. . . . The Arctic
          NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL         11675
    is warming at approximately twice the global aver-
    age.

According to the Complaint, global warming and the recogni-
tion of its potential implications are “not new,” with observa-
tions, calculations, and predictions as to its effect dating back
as far as the late 1800s.

   Kivalina alleges specifically with respect to Appellees that
greenhouse gas emissions from Appellees’ operations “no
matter where such operations are located, rapidly mix in the
atmosphere and cause an increase in the atmospheric concen-
tration of carbon dioxide and other greenhouse gases world-
wide. The heating that results from the increased carbon
dioxide and other greenhouse gas concentrations to which
defendants contribute cause specific, identifiable impacts in
Kivalina.” Kivalina further alleges that Appellees “knew that
their individual greenhouse gas emissions were, in combina-
tion with emissions and conduct of others, contributing to
global warming and causing injuries to entities such as the
Plaintiffs.”

   Kivalina has not met the burden of alleging facts showing
Kivalina plausibly can trace their injuries to Appellees. By
Kivalina’s own factual allegations, global warming has been
occurring for hundreds of years and is the result of a vast mul-
titude of emitters worldwide whose emissions mix quickly,
stay in the atmosphere for centuries, and, as a result, are
undifferentiated in the global atmosphere. Further, Kivalina’s
allegations of their injury and traceability to Appellees’ activi-
ties is not bounded in time. Kivalina does not identify when
their injury occurred nor tie it to Appellees’ activities within
this vast time frame. Kivalina nevertheless seeks to hold these
particular Appellees, out of all the greenhouse gas emitters
who ever have emitted greenhouse gases over hundreds of
years, liable for their injuries.

   It is one thing to hold that a State has standing to pursue a
statutory procedural right granted to it by Congress in the
11676     NATIVE VILLAGE OF KIVALINA v. EXXONMOBIL
CAA to challenge the EPA’s failure to regulate greenhouse
gas emissions which incrementally may contribute to future
global warming. See Massachusetts, 549 U.S. at 516-20. It is
quite another to hold that a private party has standing to pick
and choose amongst all the greenhouse gas emitters through-
out history to hold liable for millions of dollars in damages.

                             III.

  For the reasons articulated above, I concur in the majority’s
conclusion that the CAA displaces Kivalina’s federal com-
mon law nuisance claim for damages. Additionally, I would
hold that Kivalina lacks standing.